DETAILED ACTION


Primary Examiner acknowledges Claims 41-68 are pending in this application, with Claims 1-40 having been cancelled by preliminary amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “100” has been used to designate “nasal device”, “nasal dilator device”, “nasal dilator”, “component”, “intranasal positive expiratory airway pressure device”, and “InPEAP device”.  Appropriate correction is required. 
Reference character “102” has been used to designate “first component”, “second body”, “second component”, “nasal dilator”, “dual dilation nasal dilator components”, and “body”. Appropriate correction is required.
Reference character “104” has been used to designate “connector” and “loop structure”.  Appropriate correction is required.
Reference character “106” has been used to designate “body” and “nasal dilator body”.  Appropriate correction is required.
Reference character “108” has been used to designate “inner surface”, “loop structure”, and “structure”.  Appropriate correction is required.
Reference character “112” has been used to designate “outer surface” and “second side”.  Appropriate correction is required.
Reference character “126” has been used to designate “portion”, and “seal”.  Appropriate correction is required.
Reference character “141” has been used to designate “cannula” and “coupler”. Appropriate correction is required.
Reference character “142” has been used to designate “cannula” and “conduits”.  Appropriate correction is required.
Reference character “204” has been used to designate “nose” and “nasal cavity”.  Appropriate correction is required.
Reference character “302” has been used to designate “component” and “mounts”. Appropriate correction is required.
Reference character “402” has been used to designate “body”, “component”, and “first component”.  Appropriate correction is required.
Reference character “408” has been used to designate “collar” and “shroud”.  Appropriate correction is required.
Reference characters “102” and “106” have been used to designate “body”.  Appropriate correction is required.
Reference characters “131” and “141” have been used to designate “coupler”.  Appropriate correction is required.
Reference characters “108” and “110” have been used to designate “inner surface”. Appropriate correction is required.
Reference characters “104” and “108” have been used to designate “loop structure”.  Appropriate correction is required.
Reference characters “100” and “102” have been used to designate “nasal dilator”.  Appropriate correction is required.
Reference characters “112” and “116” have been used to designate “second structure”.  Appropriate correction is required.
Reference characters “108”, “110”, and “112” have been used to designate “surface”.  Appropriate correction is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
  Reference character “100” has been used to designate “nasal device”, “nasal dilator device”, “nasal dilator”, “component”, “intranasal positive expiratory airway pressure device”, and “InPEAP device”.  Appropriate correction is required. 
Reference character “102” has been used to designate “first component”, “second body”, “second component”, “nasal dilator”, “dual dilation nasal dilator components”, and “body”. Appropriate correction is required.
Reference character “104” has been used to designate “connector” and “loop structure”.  Appropriate correction is required.
Reference character “106” has been used to designate “body” and “nasal dilator body”.  Appropriate correction is required.
Reference character “108” has been used to designate “inner surface”, “loop structure”, and “structure”.  Appropriate correction is required.
Reference character “112” has been used to designate “outer surface” and “second side”.  Appropriate correction is required.
Reference character “126” has been used to designate “portion”, and “seal”.  Appropriate correction is required.
Reference character “141” has been used to designate “cannula” and “coupler”. Appropriate correction is required.
Reference character “142” has been used to designate “cannula” and “conduits”.  Appropriate correction is required.
Reference character “204” has been used to designate “nose” and “nasal cavity”.  Appropriate correction is required.
Reference character “302” has been used to designate “component” and “mounts”. Appropriate correction is required.
Reference character “402” has been used to designate “body”, “component”, and “first component”.  Appropriate correction is required.
Reference character “408” has been used to designate “collar” and “shroud”.  Appropriate correction is required.
Reference characters “102” and “106” have been used to designate “body”.  Appropriate correction is required.
Reference characters “131” and “141” have been used to designate “coupler”.  Appropriate correction is required.
Reference characters “108” and “110” have been used to designate “inner surface”. Appropriate correction is required.
Reference characters “104” and “108” have been used to designate “loop structure”.  Appropriate correction is required.
Reference characters “100” and “102” have been used to designate “nasal dilator”.  Appropriate correction is required.
Reference characters “112” and “116” have been used to designate “second structure”.  Appropriate correction is required.
Reference characters “108”, “110”, and “112” have been used to designate “surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, Claim 41 recites “a body for insertion into a nasal cavity of a nose of a user”.  This clause is an inferential clause and raises the possibility that Applicant is attempting to recite a portion of the human body. Accordingly, Claim 41 and dependents are directed to non-statutory subject matter. Applicant can overcome this rejection by reciting “a body adapted/configured for insertion…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-47, 50-54, 61-63, and 65-67 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Foley et al. (2013/0081637). 
nasal insert” Para 0097 and Figure 10) and a second component (other of 2, “nasal insert” Para 0097 and Figure 10); and a connector (defined by the combination of 100 and 102, “the bridge also serves as a clip having a pair of resilient arms 100 with curved clamping members 102, which may be secured to a cannula.” Para 0098 and Figures 12-14) for coupling the first component (one of 2) to the second component (other of 2) and configured to span a nasal septum of the user (“bridge”); wherein the first component (one of 2) comprises: a body (defined by the combination of 4, 50, and 24, best seen Figure 4, “The cap 24 and base 50 are coupled together, for example with a snap fit. … The user interface [4] is then disposed over one or both of the cap and base, and may further secure, or maintain the coupling between, those components one to the other. The user interface 4 may be secured by way of friction, or with adhesives or other fasteners such as the tab 14 and recess 16 interface or rim 22.” Para 0096) for insertion into a nasal cavity of a nose of a user, the body (combination of 4/50/24) comprising: a loop structure (4, “user interface 4” Para 0096) having an inner surface (defined by the portion receiving 50, best seen Figure 4) defining an aperture (via 6, “The nasal insert 2 further includes a base 50 that is shaped to be received in the interior cavity 6 of the user interface housing.” Para 0091) and a reverse outer surface (8, “The user interface 4 has an exterior surface 8 adapted to interface with a nasal vestibule of a user.” Para 0089), the loop structure (4) being configured for alignment with an interior contour of a nasal passage of the nose (“nasal vestibule” Para 0089); a platform (48 of 24, “a hub 48, which is configured with three fingers in one embodiment and forms part of the baffle 26.” Para 0094, best seen Figure 4) spanning the aperture (6) defined by the inner surface of the loop structure (4); and a valve valve member 30 is configured as an O-ring, which moves reciprocally in the passageway 40 defined by the cap 24 and base 50.” Para 0094) disposed on the platform (48 of 24) for controlling fluid flow through the aperture (6); and at least one mount (80, “the cap includes an insert portion or prong 72 defining a central opening 74 therethrough, which opening 74 is in fluid communication with the central opening 36 passageway of the baffle. The prong 72 extends outwardly from the cap 24 and has an exterior surface 80 with a shape, such as a tapered frusto-conical shape or a tubular shape, configured to be received in an inlet tube 76 of the nasal cannula, which further communicates with a manifold tube 86.” Para 0097) extending from the body (combination of 4/50/24); wherein a conduit aperture (74) is disposed in the body (combination of 4/50/24) and a first mount (80) of the at least one mount is configured to cooperate with the conduit aperture (74) to facilitate passage of fluid between the conduit aperture (74) and a conduit (76) supported by the at least one mount (80).
As to Claim 42, Foley discloses wherein the valve mechanism (30) comprises a seal (“the valve member 30 is configured as an O-ring, which moves reciprocally in the passageway 40 defined by the cap 24 and base 50. “ Para 0094) spanning the aperture (6) defined by the inner surface of the loop structure (4), wherein the seal (“O-ring”) includes a valve (30) configured to transition between an open state, whereby fluid may be conveyed through the platform (48 of 24), and a closed state, whereby fluid may be hindered from being conveyed through the platform (48 of 24) by the valve (30). Specifically, Foley discloses “the valve member surrounds and is moveable along a hub 48, which is configured with three fingers in one embodiment and forms part of the baffle 26. The three fingers help control and maintain the alignment of the O-ring valve member along a centerline of the assembly.” Para 0094, also see Para 0095 for 
As to Claim 43, Foley discloses an orifice (36, “the central passageway 36 is formed through the hub 48 defining the baffle. The central passageway 36 remains open at all times during both inhalation and exhalation.” Para 0094) is disposed in the seal (“O-ring”).
As to Claim 44, Foley discloses the conduit aperture (74, best seen Figure 11) is configured to cooperate with the first mount (80) to accommodate passage of the conduit (76) through the body (combination of 4/50/24) and into the nasal cavity.
As to Claim 45, Foley discloses the conduit aperture (74, best seen Figure 11) is configured to cooperate with the first mount (80) to accommodate passage of a coupler (72, “the cap includes an insert portion or prong 72 defining a central opening 74 therethrough, which opening 74 is in fluid communication with the central opening 36 passageway of the baffle. The prong 72 extends outwardly from the cap 24 and has an exterior surface 80 with a shape, such as a tapered frusto-conical shape or a tubular shape, configured to be received in an inlet tube 76 of the nasal cannula, which further communicates with a manifold tube 86.” Para 0097) through the body (combination of 4/50/24) and into the nasal cavity, wherein the coupler (72) is configured to couple the first mount (80) to the conduit (76).
As to Claim 46, Foley discloses the conduit aperture (74, best seen Figure 11) is disposed in the platform (48 of 24) and extends therethrough.

As to Claim 50, Foley discloses the first component (one of 2) further comprises a mount assembly (72, best seen Figure 11) extending from the body (combination of 4/50/24) and wherein the at least one mount (80) is supported by the mount assembly (80).
As to Claim 51, Foley discloses the first component (one of 2) further comprises a mount assembly (72, “the cap includes an insert portion or prong 72 defining a central opening 74 therethrough, which opening 74 is in fluid communication with the central opening 36 passageway of the baffle. The prong 72 extends outwardly from the cap 24 and has an exterior surface 80 with a shape, such as a tapered frusto-conical shape or a tubular shape, configured to be received in an inlet tube 76 of the nasal cannula, which further communicates with a manifold tube 86.” Para 0097) for supporting the at least one mount (80), the mount assembly (72) having an inner passage (74, best seen Figure 11) extending through the mount assembly (72) and the mount assembly (72) being disposed on the body (combination of 4/50/24) to allow for fluid communication between the orifice (36) disposed in the platform (48 of 24) and the inner passage (6). The resultant effect is the air flow path from 74/36/6. 
As to Claim 52, Foley discloses a first mount (80, “the cap includes an insert portion or prong 72 defining a central opening 74 therethrough, which opening 74 is in fluid communication with the central opening 36 passageway of the baffle. The prong 72 extends outwardly from the cap 24 and has an exterior surface 80 with a shape, such as a tapered received in an inlet tube 76 of the nasal cannula, which further communicates with a manifold tube 86.” Para 0097) of the at least one mount projects from the mount assembly (72), the first mount (80) having an inner passage (74, best seen Figure 11) extending through the first mount (80) and configured to cooperate with a conduit aperture (74) disposed in the body (combination of 4/50/24) to facilitate passage of fluid between the conduit aperture (74) and a conduit (76) supported by the first mount (80). The resultant effect is the air flow path from 74/36/6. 
As to Claim 53, Foley discloses the inner passage (74, “the cap includes an insert portion or prong 72 defining a central opening 74 therethrough, which opening 74 is in fluid communication with the central opening 36 passageway of the baffle. The prong 72 extends outwardly from the cap 24 and has an exterior surface 80 with a shape, such as a tapered frusto-conical shape or a tubular shape, configured to be received in an inlet tube 76 of the nasal cannula, which further communicates with a manifold tube 86.” Para 0097) of the first mount (80) is configured to cooperate with the conduit aperture (74) to accommodate passage of the conduit (76) through the body (combination of 4/50/24) and into the nasal cavity. The resultant effect is the air flow path from 74/36/6. 
As to Claim 54, Foley discloses the inner passage (74, “the cap includes an insert portion or prong 72 defining a central opening 74 therethrough, which opening 74 is in fluid communication with the central opening 36 passageway of the baffle. The prong 72 extends outwardly from the cap 24 and has an exterior surface 80 with a shape, such as a tapered frusto-conical shape or a tubular shape, configured to be received in an inlet tube 76 of the nasal cannula, which further communicates with a manifold tube 86.” Para 0097) of the first 
As to Claim 61, Foley discloses the loop structure (4) comprises an outer layer (8) disposed along at least a portion of the outer surface of the loop structure ("a user interface 4 comprising a tubular housing defining an interior cavity 6 open at opposite ends. The user interface 4 has an exterior surface 8 adapted to interface with a nasal vestibule of a user. …the nasal insert is made of a compressible material, such as foam the nasal insert is made of a compressible material, such as foam, and includes a plurality of annular ribs 10 as shown in FIGS. 1 and 2. The ribs may be more easily compressed and/or deflected, such that the nasal tissue is allowed to settle in between the ridges/ribs and help to maintain the nasal insert in the nasal cavity.” Para 0089)..
As to Claim 62, Foley discloses the outer layer (8) is a deformable material comprising at least one of memory foam ("a user interface 4 comprising a tubular housing defining an interior cavity 6 open at opposite ends. The user interface 4 has an exterior surface 8 adapted to interface with a nasal vestibule of a user. …the nasal insert is made of a compressible material, such as foam the nasal insert is made of a compressible material, such as foam, and includes a plurality of annular ribs 10 as shown in FIGS. 1 and 2. The ribs may be more easily compressed and/or deflected, such that the nasal tissue is allowed to settle in between the ridges/ribs and help to maintain the nasal insert in the nasal cavity.” Para 0089).
compressible material, such as foam the nasal insert is made of a compressible material, such as foam, and includes a plurality of annular ribs 10 as shown in FIGS. 1 and 2. The ribs may be more easily compressed and/or deflected, such that the nasal tissue is allowed to settle in between the ridges/ribs and help to maintain the nasal insert in the nasal cavity.” Para 0089).
As to Claim 65, Foley discloses the second component (other of 2) comprises a body (combination of 4/50/24) for insertion into a nasal cavity of a nose of a user, the body (combination of 4/50/24) comprising a loop structure (4) having an inner surface defining an aperture (via 6) and a reverse outer surface (8), the loop structure (4) being configured for alignment with an interior contour of a nasal passage wall of the nose and a barrier (48 of 24) which spans the aperture of the loop structure to mitigate the flow of fluid through the aperture (via 6).  It should be noted the features of the first component as addressed in Claim 41 are essentially the same as the features of the second component as claimed in Claim 65.  The difference appears to be the use of the word “platform” in Claim 41 related to the first component and the use of “barrier” in Claim 65 related to the second component.  However, as currently claimed both limitations are coextensive despite being associated for adaptation within separate nostrils of the patient. 
insert portion or prong 72 defining a central opening 74 therethrough, which opening 74 is in fluid communication with the central opening 36 passageway of the baffle. The prong 72 extends outwardly from the cap 24 and has an exterior surface 80 with a shape, such as a tapered frusto-conical shape or a tubular shape, configured to be received in an inlet tube 76 of the nasal cannula, which further communicates with a manifold tube 86.” Para 0097) comprises at least one coupler (72) to couple the at least one conduits (76) to the at least one mount (80). 
As to Claim 67, please see the rejection of Claim 43.  Foley discloses a method of creating an intranasal positive expiratory airway pressure in a nasal cavity of a subject, the method comprising: inserting the bodies of respective first and second components (both 2)  of the nasal device of claim 43 into respective nasal cavities of the subject such that the loop structure (4, "a user interface 4 comprising a tubular housing defining an interior cavity 6 open at opposite ends. The user interface 4 has an exterior surface 8 adapted to interface with a nasal vestibule of a user. …the nasal insert is made of a compressible material, such as foam the nasal insert is made of a compressible material, such as foam, and includes a plurality of annular ribs 10 as shown in FIGS. 1 and 2. The ribs may be more easily compressed and/or deflected, such that the nasal tissue is allowed to settle in between the ridges/ribs and help to maintain the nasal insert in the nasal cavity.” Para 0089) is aligned with an interior contour of a nasal passage of the nose and the valve mechanism (30) is orientated to allow fluid flow through the valve in response to the subject inhaling (described Para 0094) and to substantially block fluid flow through the valve in response to the subject exhaling (described Para 0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (2013/0081637) in view of Ellis (6,561,188). 
As to Claim 64, please see the rejection of Claim 61.  Foley discloses the outer layer (8) is a deformable material comprising at least one of memory foam ("a user interface 4 comprising a tubular housing defining an interior cavity 6 open at opposite ends. The user interface 4 has an exterior surface 8 adapted to interface with a nasal vestibule of a user. …the nasal insert is made of a compressible material, such as foam the nasal insert is made of a compressible material, such as foam, and includes a plurality of annular ribs 10 as shown in FIGS. 1 and 2. The ribs may be more easily compressed and/or deflected, such that the nasal tissue is allowed to settle in between the ridges/ribs and help to maintain the nasal insert in the nasal cavity.” Para 0089).  Yet, Foley does not expressly disclose “the outer layer is infused with at least one of a compound, a medicament, a fragrance, and an aromatic agent.”.  
Ellis teaches an analogous nasal device (50) having a first component (9, “nasal inserts“ Column 5, Lines 20-55) and a second component (9, “nasal inserts” Column 5, Lines 20-55); and a connector (4, “The dual cylindrical nasal inserts 9 are connected by a rigid elongated flex 4 attached to the posterior exterior of each open annular flanged end 2.” Column 5, Lines 30-35) made of a fairly stiff but flexible synthetic polymer composition material. This material is preferably sufficiently soft so that it can properly seal around the nostril opening on persons of different facial configurations.” Column 5, Lines 35-50).  
Regarding the newly claimed feature of “infused…”, Ellis teaches “medication inserts can be readily disposed of and replaced according to prescribed dosages of timed or other controlled release medications which can be administered to a patient fitted with this embodiment of the present invention. In this manner, numerous symptom control medications can be administered for immediate treatment for pain, diabetes, migraine headaches, irregular coronary symptoms, among other suitable applications.” (Column 5, Lines 45-60).  Thus, Ellis teaches the benefit of the “infused” feature in order to provide treatment of symptoms by the controlled release of medication.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the nasal device of Foley to include the use of an “infused” medicament as taught by Ellis to be a known methodology to treat symptoms of the patient by the use of a controlled release medication. 
As to Claim 59, please see the rejection of Claim 41.  Foley discloses the features of the body (combination of 4/50/24) associated with the first component (one of 2), wherein the body (combination of 4/50/24) includes a loop structure (4).  Yet, Foley does not expressly disclose “the body further comprises an arm member having a first end coupled to the loop structure and a free end, the arm member extending outwardly from the loop structure and 
Ellis teaches an analogous nasal device (50) having a first component (9, “nasal inserts“ Column 5, Lines 20-55) and a second component (9, “nasal inserts” Column 5, Lines 20-55); and a connector (4, “The dual cylindrical nasal inserts 9 are connected by a rigid elongated flex 4 attached to the posterior exterior of each open annular flanged end 2.” Column 5, Lines 30-35).  
Regarding the newly claimed feature “arm member”, Ellis teaches the construction of the first component (9) having an arm member (1) in the form of extension (“The anterior exterior of each domed end 6 has a rigid nodule 1 affixed thereto to engage and lift nasal tissue away from the natural nasal air channel.” Column 5, Lines 25-30)  which extends away from the main body of the first component (9, best seen Figures 1A, 2A) and provides a free end most distal from the main body of the first component (9) which serves to “engage and lift nasal tissue away”.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the body of the first component of Foley to include the use of an arm member as taught by Ellis for the purpose of engaging and lifting nasal tissue away from the natural nasal air channel.

Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (2013/0081637) in view of Minagi (2009/0194100). 
As to Claim 56, please see the rejection of Claim 50.  Foley discloses the features of the body (combination of 4/50/24) associated with the first component (one of 2), wherein the body (combination of 4/50/24) includes a loop structure (4) and the first component (one of 2) 
Minagi teaches a nasal device (Figures 14-16) having an analogous first component (Figure 14) having a body (30), a  loop structure (31), a platform (32), and a valve (33), whereby mounts (34/35) extend from the body (30) as coupled to body (30, via 36/37) to retain the engagement of the mounts (34/35) to the body (30). 
Regarding the newly claimed feature “collar”, the complementary engagement of the mounts (34/35) within the body (30) provides a collar (36/37), wherein the collar (34/35 as connected to 36/37) is within the loop structure (31) and provides communication between the aperture (defined by the interior of the body (30) permitting the passage of air and the inner passage (defined by the regions interconnecting 34/35 to 36/37). Minagi teaches the resultant effect of the collar construction is a guide which prevents unintentional disconnection of the elements of the first component upon enhanced exhalation pressure. (Para 0111-0114). Therefore, it would have been obvious to one having ordinary skill in the art to modify the mount of Foley to be constructed with an interference fitment in the form of a collar as described by Minagi in order to prevent the accidental disconnection of the mount assembly from the main elements of the first component. 

As to Claim 58, please see the rejection of Claim 57.  Regarding the newly recited features “the tapering section forms a seal with at least one of the loop structure, the valve mechanism and the platform.”.  The modified Foley, specifically Minagi teaches the tapering section (37) forms a seal with the loop structure (31), the valve mechanism (33) and the platform (32) by the interconnection of the collar (34/35 as connected to 36/37).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (2013/0081637) in view of Ellis (6,561,188), as applied to Claim 59 and further in view of Minagi (2009/0194100). 
As to Claim 60, please see the rejection of Claim 59, wherein the modified Foley, specifically Ellis discloses the features of the arm member.  Yet, the modified Foley does not expressly disclose the features of the “leg member”, wherein the “leg member extending outwardly from the loop structure and configured to protrude from the nasal cavity of the user,” and “the leg member extends from the reverse second side of the loop structure.”  
Minagi teaches a nasal device (Figures 14-16) having an analogous first component (Figure 14) having a body (30), a  loop structure (31), a platform (32), and a valve (33), whereby 
Regarding the newly recited “leg member”, Minagi teaches a leg (34/35) which extends from the body (30) and effectively protrudes from the nasal cavity of the user. The resultant effect of the protrusion is a construction which prevents the unintentional disconnection of the elements of the first component upon enhanced exhalation pressure. (Para 0111-0114).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the mount of Foley to be constructed with an interference fitment in the form of a leg member as described by Minagi in order to prevent the accidental disconnection of the mount assembly from the main elements of the first component. 

Claims 48, 49, 55, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (2013/0081637) in view of Curti (2013/0211275). 
As to Claims 48, 49, and 55, please see the rejection of Claim 41 and 50.  Foley discloses the features of the body (combination of 4/50/24) associated with the first component (one of 2), wherein the body (combination of 4/50/24) includes a loop structure (4) and the first component (one of 2) further comprises a mount assembly (72, best seen Figure 11) extending from the body (combination of 4/50/24) and wherein the at least one mount (80) is supported by the mount assembly (80).  Yet, Foley does not expressly disclose “the mount assembly comprises a collar having a first end coupled to the body, the collar spanning the aperture defined by the inner surface of the loop structure and providing fluid communication between the aperture and the inner passage of the mount assembly.”.  Yet, Foley does not expressly 
Curti teaches a nasal device (Figures 2 and 5) having a first component (22) and second component (24) for directing gas flow to/from the patient’s nostrils, wherein the first component (22) and second component (24) is connected to a first mount (via 28/16/44, as connected to a gas supply, Para 0033, 0034, and 0038) and a second mount (via 26/14/42, as connected to pressure sensor, Para 0033, 0034, and 0038).  The resultant effect of the dual mount system as best seen in Figure 5 is each component for each nostril having two conduits having the ability to deliver gas to the patient as well as to monitor the pressure of gases from the patient via a sensor. (Summary, also see “the first divided body section 14 is connected via the first connection section 26 to the sensing line 32 and the second divided body section 16 is connected via the connection section 28 to the gas supply line 34. As a result of such connection, the first divided body section 14 functions as a cannula output flow path, that is, senses the fluctuations in pressure associated with the patient breathing and provides such sensed pressure information to the gas supply system 36, while the second divided body section 16 functions as a cannula input flow path, that is, supplies gas from the gas source 38 of the gas supply system 36 to the patient based upon the sensed pressure information.” Para 0039).  Therefore, it would have been obvious to one having ordinary skill in the art to modify the first component with a singular mount, to include the use of a secondary mount as taught by Curti to permit the cooperative delivery gas and sensing of pressure as a function of the sensed pressure and delivered gas respectively. 
As to Claim 68, please see the rejection of Claim 41 and the aforementioned rejection of Claims 48, 49, and 55 - which disclose the features of a second mount as connected to a pressure sensing device for fluctuating the delivered gas supplied to the patient. (Para 0039).  Regarding the newly claimed limitations of the method, the modified Foley, specifically Foley discloses the feature of the nasal device coupled to at least one cannula (70, “cannula” Para 0097); inserting the components of the nasal device in respective nostril cavities of a user.  Regarding the remaining features of the at least one sensor to the at least one mount of a component of a nasal device coupling the at least one cannula to a measurement device; detecting by the at least one sensor a breathing characteristic of the user; and determining by the measurement device a measurement indicative of the breathing characteristic, Curti teaches the use of a pressure sensor (30, “breathing sensor” Para 0038) within the nasal interface, coupled to a measuring device (40, “gas controller” Para 0038); wherein the sensor (30) detects a breathing characteristic (“pressure” Para 0038) and utilizes the measurement device (40) in response. 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785